EXHIBIT 10.14
 
EXECUTION VERSION
 
CONSENT, WAIVER AND AMENDMENT TO CREDIT AGREEMENT


This Consent, Waiver and Amendment to Credit Agreement (this “Amendment”), dated
as of April 7, 2009 but effective as of the Effective Date (as hereinafter
defined), is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referred to below) party hereto (collectively, the “Guarantors”), WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C
Issuer and Swing Line Lender under the Credit Agreement referred to below, and
the Lenders (as defined below) signatory hereto.


R E C I T A L S:


A. The Borrower, the Administrative Agent and the Lenders that are parties
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement dated as of February 20, 2008 (as amended, modified, supplemented and
waived from time to time, including by the Forbearance Agreement (as defined
below), the “Credit Agreement”).
 
B. The Guarantors have guaranteed the obligations of the Borrower under the
Credit Agreement pursuant to that certain Amended and Restated Guaranty, dated
as of February 20, 2008, in favor of the Administrative Agent (as amended,
supplemented or modified, the “Guaranty”).
 
C. The Borrower, the Guarantors, the Administrative Agent and certain of the
Lenders entered into that certain Forbearance Agreement and Amendment to Credit
Agreement dated as of September 12, 2008 (as amended, supplemented or modified
from time to time, including without limitation by (i) the First Amendment to
Forbearance Agreement and Amendment to Credit Agreement, dated as of December
11, 2008, among the Borrower, the Guarantors, the Administrative Agent and
certain of the Lenders (ii) the Second Amendment to Forbearance Agreement and
Amendment to Credit Agreement, dated as of December 18, 2008, among the
Borrower, the Guarantors, the Administrative Agent and certain of the Lenders,
and (iii) the Third Amendment to Forbearance Agreement and Amendment to Credit
Agreement, dated as of March 17, 2009, among the Borrower, the Guarantors, the
Administrative Agent and certain of the Lenders, the “Forbearance Agreement”),
pursuant to which the Administrative Agent and such Lenders, among other things,
agreed to forbear from exercising their rights and remedies under the Credit
Agreement and the other Loan Documents relating to certain Defaults and Events
of Default thereunder, as described in the Forbearance Agreement (the “Existing
Defaults”).
 
D. The Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement and the other Loan Documents as set forth in
this Amendment.
 
E. The Administrative Agent and the Lenders party hereto are willing to amend
the Credit Agreement subject to and upon the terms and conditions set forth in
this Amendment.
 
F. The Borrower has requested that the Administrative Agent and the Lenders
waive, to the extent specified herein, the Existing Defaults and any adverse
effects under the Credit Agreement or any other document, instrument or
agreement executed and delivered in connection therewith arising as a result of
the Existing Defaults and, subject to the terms and conditions set forth herein,
the Administrative Agent and the Lenders party hereto are willing to waive such
Existing Defaults and any such adverse effects arising as a result of the
Existing Defaults as so requested.
 
 

--------------------------------------------------------------------------------

 
 
G. The Borrower has requested that the Administrative Agent and the Lenders
consent to, among other things, the Master Agreement among SemGroup, L.P.,
SemManagement, L.L.C., SemOperating G.P., L.L.C., SemMaterials, L.P., K.C.
Asphalt, L.L.C., SemCrude, L.P., Eaglwing, L.P., SemGroup Holdings, L.P., the
Borrower, SemGroup Energy Partners G.P., L.L.C., SemGroup Energy Partners
Operating, L.L.C., SemGroup Energy Partners, L.L.C., SemGroup Crude Storage,
L.L.C., SemPipe G.P., L.L.C., SemMaterials Energy Partners, L.L.C., SemPipe,
L.P. and SGLP Management, Inc., in substantially the form of Annex 1 attached
hereto (the “Master Settlement Agreement”), and the transactions contemplated
thereby, and, subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders party hereto are willing to consent to the
Master Settlement Agreement, the transactions contemplated thereby and the other
matters described herein as so requested.
 
NOW, THEREFORE, the parties agree as follows:


1. Definitions.  All capitalized terms used in this Amendment which are not
otherwise defined shall have the meanings given to those terms in the Credit
Agreement (after taking into account the amendments contained herein).
 
2. Consent to Master Settlement Agreement.  Subject to the terms and conditions
set forth herein, effective on, and subject to the occurrence of, the Effective
Date, notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, the Administrative Agent and the Lenders party
hereto hereby consent to the execution of the Master Settlement Agreement and
all of the transactions contemplated thereby, including, without limitation, the
Disposition of certain Collateral referred to therein, and waive any Defaults or
Events of Default that would otherwise result therefrom.  Notwithstanding
anything to the contrary contained in the Credit Agreement or any other Loan
Document, upon the Effective Date (i) the Collateral Disposed of by the Borrower
and its Subsidiaries in connection with the Master Settlement Agreement shall be
released from the Liens created by the Security Documents, and (ii) to further
evidence the release described in the preceding clause (i), the Administrative
Agent is hereby irrevocably authorized by each Lender party hereto to promptly
take any action reasonably requested by the Borrower having the effect of
releasing any Collateral encumbered by a Security Document, if such Collateral
is being Disposed by the Borrower or any of its Subsidiaries in connection with
the Master Settlement Agreement.
 
3. Consent to Other Matters.  Subject to the terms and conditions set forth
herein, effective on, and subject to the occurrence of, the Effective Date,
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Loan Document, the Administrative Agent and the Lenders party hereto
hereby waive any Defaults or Events of Default that would otherwise result from
the Borrower (i) not delivering to the Administrative Agent and the Lenders and
not filing its quarterly reports on Form 10-Q and annual reports on Form 10-K
with the SEC within the time period required by the Credit Agreement, the
Securities Exchange Act of 1934 or applicable law, provided that the Borrower
shall file all such reports as soon as commercially reasonable, and in any event
the Borrower shall file all such delinquent reports no later than September 30,
2009, provided that if the Borrower retains new auditors, such deadline shall be
extended to December 31, 2009, and (ii) not delivering to the Administrative
Agent and the Lenders the audited financial statements, auditor’s reports and
other information required by Sections 6.01(a) and 6.02(a) of the Credit
Agreement with respect to the Borrower’s fiscal year ended December 31, 2008;
provided that (x) such financial statements, auditor’s report and other
information required by Sections 6.01(a) and 6.02(a) of the Credit Agreement
shall be delivered to the Administrative Agent as soon as commercially
reasonable, and in any event no later than September 30, 2009, provided that if
the Borrower retains new auditors, such deadline shall be extended to December
31, 2009, (y) it shall not be a Default or Event of Default hereunder if such
auditor’s report and opinion includes a “going concern” or like qualification or
exception or other qualification or exception as to the scope of such audit, and
(z) the certificate of a Responsible Officer of the General Partner accompanying
any financial statements and other information delivered under the Credit
Agreement may state that such unaudited financial statements and information may
be subject to adjustments based upon changes made by the Borrower’s outside
auditor and any such changes shall not constitute a Default or Event of Default.
 
2

--------------------------------------------------------------------------------

 
 
4. Waiver of Defaults.  Subject to the terms and conditions set forth herein,
effective on, and subject to the occurrence of, the Effective Date, the
Administrative Agent and the Lenders party hereto hereby irrevocably waive, for
the benefit of the Borrower and the Guarantors, all of the Existing Defaults
that had occurred and were continuing at or prior to the Effective Date.
 
5. Conversion of Revolver Loans, Adjustment of Commitments and Amendment to
Schedule 2.01.  On the Effective Date, a $150,000,000 portion of the outstanding
Revolver Loans shall immediately be deemed to be, and shall be, converted to
Term Loans without further action of the parties hereto. Revolver Loans held by
the Lenders shall be converted ratably in accordance with their respective
Applicable Percentages.  Concurrently with such conversion, (i) the Revolver
Commitment of each Lender shall be ratably reduced in an aggregate principal
amount equal to $150,000,000, (ii) the Term Loan of each Lender shall be ratably
increased in an aggregate principal amount equal to $150,000,000, and (iii) the
Aggregate Revolver Commitments of the Revolving Lenders shall be permanently
reduced to $50,000,000.  In conjunction with the adjustment to the Revolver
Commitments and the Term Loans described above, Schedule 2.01 to the Credit
Agreement is hereby amended by deleting such Schedule in its entirety and
replacing it with Schedule 2.01 hereto.
 
6. Credit Extensions.  Notwithstanding the provisions of the Forbearance
Agreement, subject to the terms and conditions set forth herein, effective on,
and subject to the occurrence of, the Effective Date, the Borrower may make
Requests for Credit Extensions and the Lenders shall be obligated to make Credit
Extensions, subject to the applicable conditions precedent to the making of such
Loans, in accordance with the Credit Agreement, as modified by this Agreement.
 
7. Amendments to Section 1.01 of the Credit Agreement.  Section 1.01 of the
Credit Agreement is hereby amended by deleting the defined terms “Applicable
Rate”, “Change of Control”, “Consolidated Adjusted EBITDA”, “Consolidated
EBITDA”, “Consolidated Leverage Ratio”, “Consolidated Net Income”, “Eligible
Assignee”, “Interest Coverage Ratio”, “Interest Expense”, “Interest Payment
Date”, “Letter of Credit Sublimit”, “Material Adverse Affect”, “Maturity Date”,
“Net Cash Proceeds” and “Swing Line Sublimit” in their entirety and replacing
them with the following:
 
3

--------------------------------------------------------------------------------

 
 
“Applicable Rate” means, from time to time, (i) with respect to any Base Rate
Loan, 5.50% per annum, (ii) with respect to any Eurodollar Rate Loan, 6.50% per
annum, and (iii) with respect to any commitment fee, 1.50%.
 
“Change of Control” means the occurrence of any of the following events:
 
(a)           General Partner shall cease to be, directly or indirectly, the
beneficial owner (as defined below) of all of the general partner interests of
the Borrower;
 
(b)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Qualifying Owners becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended) of 50% or more of the equity securities of General Partner entitled to
vote for members of the board of directors or equivalent governing body of
General Partner on a fully-diluted basis; or
 
(c)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of General
Partner ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided that,
notwithstanding the foregoing, any changes to the composition of individuals
serving as members of the board of directors or other equivalent governing body
of General Partner approved by any Qualifying Owner (other than SemGroup or its
Affiliates, which, for the avoidance of doubt, shall exclude Manchester
Securities Corp. and Elliott Management Corporation (Collectively, the “Elliott
Companies”) and entities under common investment management with the Elliott
Companies) during any period, shall not constitute a “Change of Control”
hereunder.  
 
As used herein, “Qualifying Owner” means Manchester Securities Corp., Elliott
Management Corporation, SemGroup, or any Affiliate of any of the foregoing.
 
“Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided, however, that if, since the beginning of the twelve month period
ending on the date for which Consolidated Adjusted EBITDA is determined, the
Borrower or any Consolidated Restricted Subsidiary shall have made any Material
Acquisition or Disposition (other than a Disposition of Asphalt Assets), or a
Subsidiary shall be designated or redesignated as either an Unrestricted
Subsidiary or a Restricted Subsidiary, Consolidated Adjusted EBITDA shall be
calculated giving pro forma effect thereto as if such Material Acquisition or
Disposition, consolidation, merger, designation or redesignation had occurred on
the first day of such period. Such pro forma effect shall be determined (i) in
good faith by the Responsible Officer of General Partner, in its capacity as the
sole general partner of the Borrower, and (ii) without giving effect to any
anticipated or proposed change in operations, revenues, expenses or other items
included in the computation of Consolidated Adjusted EBITDA except as required
by Regulation S-X or with the consent of Administrative Agent; provided, that
upon one or more permitted Dispositions of the Asphalt Assets in accordance with
Section 7.06(h) of this Agreement, for purposes of calculating Consolidated
Adjusted EBITDA under Section 7.20 of this Agreement, Consolidated Adjusted
EBITDA shall be calculated giving pro forma effect thereto as if such
Disposition had occurred on the first day of such period, with Consolidated
Adjusted EBITDA being reduced by the actual Consolidated EBITDA attributable to
such Disposition; provided, further that, upon one or more permitted
Dispositions of the Asphalt Assets in accordance with Section 7.06(h) of this
Agreement, for purposes of calculating Consolidated Adjusted EBITDA under
Section 7.16 of this Agreement, the Administrative Agent (in consultation with
the Lenders) and the Borrower shall determine in good faith appropriate
adjustments to the definition of Consolidated Adjusted EBITDA and the covenant
requirements set forth in Section 7.16 of this Agreement to preserve the
original intent thereof in light of such Disposition.  Notwithstanding the
foregoing or anything to the contrary contained herein, Consolidated Adjusted
EBITDA shall not be adjusted to give pro forma effect to any acquisition of
property from SemGroup or its Subsidiaries or any Disposition of property to
SemGroup and its Subsidiaries, in each case if such acquisition or Disposition
was made pursuant to the Master Settlement Agreement and the transactions
contemplated thereby.
 
4

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, for any period, the sum of the Consolidated Net
Income of the Borrower and its Consolidated Restricted Subsidiaries during such
period, plus (a) the following: (i) to the extent deducted in calculating such
Consolidated Net Income, all Interest Expense for such period, (ii) to the
extent deducted in calculating such Consolidated Net Income, all income taxes
(including any franchise taxes to the extent based upon net income) for such
period, (iii) to the extent deducted in calculating such Consolidated Net
Income, all depreciation, amortization (including amortization of good will,
debt issue costs and amortization under FAS Rule 123) and other non-cash charges
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP, but excluding any non-cash charges that
constitute an accrual of or reserve for future cash charges) for such period and
(iv) to the extent deducted in calculating such Consolidated Net Income, all
Costs of Restructuring and minus (b) the following to the extent included in
calculating such Consolidated Net Income, (i) all income tax credits for such
period and (ii) all non-cash items of income (other than account receivables and
similar items arising from the normal course of business and reflected as income
under accrual methods of accounting consistent with past practices) for such
period.  For avoidance of doubt, Consolidated Net Income attributable to
Unrestricted Subsidiaries and Persons that are not Subsidiaries shall not be
considered in calculating Consolidated EBITDA except to the extent of actual
cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by such Unrestricted Subsidiaries or such other
Persons.  Notwithstanding anything to the contrary contained in this Agreement,
the actual cash distributions to the Borrower or any of its Consolidated
Restricted Subsidiaries by (i) Persons who are not Subsidiaries or (ii)
Unrestricted Subsidiaries during any period that will be included in
Consolidated EBITDA shall be limited in the aggregate to 15% of the total actual
Consolidated EBITDA for such period (which total actual Consolidated EBITDA
shall be determined without including any such distributions). Notwithstanding
the foregoing, to the extent any determination of Consolidated EBITDA includes
any period ended on or prior to January 31, 2009, Consolidated EBITDA shall, for
each of the months below, be deemed to be as follows:
 
5

--------------------------------------------------------------------------------

 
 
Month Ended
Consolidated EBITDA
April 30, 2008
$8,848,000
May 31, 2008
$8,620,000
June 30, 2008
$9,634,000
July 31, 2008
($249,000)
August 31, 2008
$8,419,000
September 30, 2008
$9,891,000
October 31, 2008
$6,990,000
November 30, 2008
$7,334,000
December 31, 2008
$7,582,000
January 31, 2009
$7,352,000



 
“Consolidated Leverage Ratio” means, for any date of determination, the ratio of
(i) Consolidated Funded Indebtedness on such date of determination to (ii)
Consolidated Adjusted EBITDA for the period of twelve months most recently ended
prior to the date of determination.
 
“Consolidated Net Income” means, for any period, the Borrower’s and its
Consolidated Restricted Subsidiaries’ net income for such period, including any
cash dividends or distributions actually received from any other Person during
such period determined on a Consolidated basis in accordance with GAAP
consistently applied after eliminating earnings or losses attributable to
outstanding Minority Interests and excluding the net earnings of any Person
other than a Restricted Subsidiary in which the Borrower or any of its
Restricted Subsidiaries has an ownership interest. Consolidated Net Income shall
not include (i) any gain or loss from the Disposition of assets, (ii) any
extraordinary gains or losses, (iii) any non-cash gains or losses resulting from
mark to market activity as a result of the implementation of SFAS 133 or (iv)
any gain or loss resulting from the prepayment, repurchase or retirement of
Indebtedness.
 
6

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, the L/C Issuer and the Swing Line Lender and (ii)
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld or delayed); and (e) solely for
any purchases of Term Loans in accordance with Section 10.06(i) of this
Agreement, the Borrower; provided that, other than as set forth in clause (e) of
this definition, “Eligible Assignee” shall not include the Borrower or any of
the Borrower’s Affiliates or Subsidiaries.
 
“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense for the twelve month period then ended.
 
“Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Borrower and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of Consolidated
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP): (a) all interest and commitment fees in respect of
Indebtedness of the Borrower or any of its Restricted Subsidiaries (including
imputed interest on Capital Lease Obligations or Synthetic Lease Obligations)
which are accrued during such period and whether expensed in such period or
capitalized, including, without limitation, the Additional Interest; plus
(b) all fees, expenses and charges in respect of letters of credit issued for
the account of the Borrower or any of its Restricted Subsidiaries, which are
accrued during such period and whether expensed in such period or capitalized.
 
“Interest Payment Date” means, with respect to any Loan, the last Business Day
of each month (commencing September 30, 2008).
 
“Letter of Credit Sublimit” means, as at any date of determination, an amount
equal to $10,000,000. The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Revolver Commitments.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) a material impairment of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.  Notwithstanding anything to the contrary set forth herein, in no
event shall the filing of the Chapter 11 cases of SemCrude L.P. and its
affiliated debtors and debtors-in-possession currently proceeding under Chapter
11 of the United States Bankruptcy Code in the United States Bankruptcy Court
for the District of Delaware, or any event or events leading thereto, resulting
therefrom or proximately caused thereby, be deemed to constitute a Material
Adverse Effect, provided that each such event occurred prior to the Effective
Date (as defined in the Consent, Waiver and Amendment), and is known by the
Borrower and has been disclosed to the Agent and the Lenders.
 
7

--------------------------------------------------------------------------------

 
 
“Material Contract” means any contract or arrangement to which the Borrower or
any of its Restricted Subsidiaries is a party (other than the Loan Documents)
that generates ten percent (10%) or more of the aggregate revenue of the
Borrower and its Restricted Subsidiaries on a consolidated basis.
 
“Maturity Date” means June 30, 2011.
 
“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
the Borrower or any Restricted Subsidiary from (i) a Disposition, or (ii) the
issuance of Additional Debt, as applicable, less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, transfer and similar taxes, the Borrower’s good faith
estimate of income taxes paid or payable in connection with such Disposition,
with respect to any sale of Asphalt Assets, any amount owed by the Borrower or
any Restricted Subsidiary to SemGroup or any of its Subsidiaries pursuant to the
Membership Interest Transfer Agreement, effective as of March 31, 2009, between
SemMaterials, L.P. and SemMaterials Energy Partners, L.L.C. and other usual and
customary transaction costs, in each case only to the extent paid or payable by
the Borrower or a Restricted Subsidiary in cash and related to such Disposition
or Additional Debt issuance, as applicable.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolver Commitments.  The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolver Commitments.
 
8. Further Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of
the Credit Agreement is hereby further amended by inserting the following
defined terms in their appropriate alphabetical order:
 
“Additional Interest” has the meaning specified in Section 2.09(f).
 
“Asphalt Assets” means the assets of the Borrower and its Subsidiaries related
to the Borrower’s asphalt cement and residual fuel inventory terminalling and
storage business; including, without limitation, all such assets acquired
pursuant to the Master Settlement Agreement and the other documents, instruments
and agreements executed in connection therewith.
 
8

--------------------------------------------------------------------------------

 
 
“Borrower Assignment Agreement” means with respect to any assignment to the
Borrower pursuant to Section 10.06(i) hereof, an Assignment and Assumption
Agreement substantially in the form of Exhibit H, with such amendments or
modifications as may be approved by the Administrative Agent and the Borrower.
 
“Borrower Assignment Effective Date” has the meaning specified in Section
10.06(i).
 
“Borrower Loan Purchase” means any purchase of Term Loans by the Borrower
pursuant to Section 10.06(i).
 
“Capital Expenditures” means all expenditures for the acquisition or leasing
(pursuant to a capital lease) of assets or additions to equipment (including
replacements, capitalized repairs and improvements) which should be capitalized
under GAAP.
 
“Clearing Price” has the meaning specified in the Offer Document.
 
“Consent, Waiver and Amendment” shall mean that certain Consent, Waiver and
Amendment to Credit Agreement, dated as of April ___, 2009, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
 
“Costs of Restructuring” means, without duplication, (a) all upfront, consent,
legal, professional, investment banking and advisory fees incurred as of the
Effective Date (as defined therein) of the Consent, Waiver and Amendment and
paid by the Borrower (whether or not incurred by the Borrower), in connection
with (i) the negotiation and execution, delivery and performance of the
Borrower’s obligations under each amendment, consent, waiver and forbearance
agreement in connection with this Agreement and (ii) the Chapter 11 cases of
SemCrude L.P. and its affiliated debtors and debtors-in-possession currently
proceeding under Chapter 11 of the United States Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware, all litigation,
investigations, examinations and potential asset sale transactions resulting
therefrom or related thereto and the negotiation, execution, delivery and
performance of the Master Settlement Agreement and the transactions contemplated
thereby, plus (b) any additional upfront, consent, legal, professional,
investment banking and advisory fees incurred in connection with any of the
foregoing, plus (c) all other restructuring expenses or charges in an amount not
to exceed, in the aggregate, an additional $5 million through the Maturity Date.
 
“Excess Cash Flow” means, with respect to any fiscal year (a) Consolidated
EBITDA for such fiscal period, minus (b) the sum of (i) the cash portion of
interest expense paid during such fiscal period, (ii) the cash portion of income
taxes (including any franchise taxes to the extent based upon net income) paid
during such period, (iii) all scheduled principal payments made in cash in
respect of the Term Loans during such period, (iv) the cash portion of Capital
Expenditures made during such fiscal period, and (v) principal payments made in
cash during such period in respect of Capital Lease Obligations; provided that,
notwithstanding anything to the contrary contained herein, Excess Cash Flow for
the fiscal year ending December 31, 2009 shall be calculated based on the nine
(9) month period commencing April 1, 2009 and ending December 31, 2009.
 
9

--------------------------------------------------------------------------------

 
 
“Expiration Time” has the meaning specified in the Offer Document.
 
“Master Settlement Agreement” shall mean that certain Master Agreement,
effective as of March 31, 2009, among SemGroup, L.P., SemManagement, L.L.C.,
SemOperating G.P., L.L.C., SemMaterials, L.P., K.C. Asphalt, L.L.C., SemCrude,
L.P., Eaglwing, L.P., SemGroup Holdings, L.P., the Borrower, SemGroup Energy
Partners G.P., L.L.C., SemGroup Energy Partners Operating, L.L.C., SemGroup
Energy Partners, L.L.C., SemGroup Crude Storage, L.L.C., SemPipe G.P., L.L.C.,
SemMaterials Energy Partners, L.L.C., SemPipe, L.P. and SGLP Management, Inc.
 
“Maximum Offer Amount” has the meaning specified in the Offer Document.
 
“Maximum Permitted Offer” has the meaning specified in Section 10.06(i).
 
“Maximum Purchase Price” has the meaning specified in the Offer Document.
 
“Offer” has the meaning specified in Section 10.06(i).
 
“Offer Document” means a Notice of an Offer to Purchase by the Borrower,
together with all the attachments thereto, all in the form of Exhibit I, as the
same may be amended or modified from time to time.
 
“Purchase Notice” has the meaning specified in Section 10.06(i).
 
9. Further Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of
the Credit Agreement is hereby further amended by deleting the following defined
terms in their entirety:  Consolidated Senior Secured Leverage Ratio, Investment
Bank, Omnibus Agreement, Terminal Access and Use Agreement, Terminalling and
Storage Agreement, Throughput Agreement and Transformation Officer.
 
10. Amendment to Section 2.5(g).  Section 2.05(g) of the Credit Agreement is
hereby amended to include the following before the “.” at the end of such
provision:
 
“provided, that in the case of prepayments of Revolver Loans under Section
2.05(d) or (e), the Aggregate Revolver Commitments shall be permanently reduced
in an amount equal to the aggregate prepayment of the principal amount of such
Revolver Loans.”
 
11. Amendment to Section 2.05(h) of the Credit Agreement.  Section 2.05(h) of
the Credit Agreement is hereby amended in its entirety to read as follows:
 
(h)           Within two (2) Business Days after the Borrower’s receipt of cash
proceeds of an offering of Equity Interests of the Borrower, the Borrower shall
pay to the Administrative Agent for the account of the Term Loan Lenders an
amount equal to 50% of the net cash proceeds of such offering of Equity
Interests.  Each prepayment under this Section 2.05(h) shall be applied to
ratably prepay the Term Loans.  The amount of net cash proceeds of each offering
of Equity Interest not used to prepay the Term Loans pursuant to this Section
2.05(h) may be retained by the Borrower for use in its business and may be used
for the purchase of outstanding Term Loans as permitted by Section 10.06(i).
 
10

--------------------------------------------------------------------------------

 
 
12. Further Amendments to Section 2.05 of the Credit Agreement.  Section 2.05 of
the Credit Agreement is hereby amended by inserting new clauses (i), (j) and (k)
thereto, to read in their entirety as follows:
 
(i)           The Borrower shall pay to the Administrative Agent for the account
of the Term Lenders on the dates set forth on the grid below (or if any such
date is not a Business Day, on the immediately succeeding Business Day), an
amount equal to the amount set forth on the grid below for such date.  Each
prepayment under this Section 2.05(i) shall be applied to ratably (as among the
Term Lenders) prepay the outstanding principal amount of the Term Loans.
 
Payment
Date:                                                                Amortization
Payment:
 
March 31,
2010                                                          $2,000,000.00
 
June 30, 2010                                                            
$2,000,000.00
 
September 30, 2010                                                         
 $2,500,000.00
 
December 31, 2010                                                          
 $2,500,000.00
 
March 31, 2011                                                                
 $2,500,000.00
 
(j)           Within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2009, the Borrower shall pay
to the Administrative Agent for the account of the Lenders an amount equal to
50% of the Excess Cash Flow at such fiscal year end.  Each prepayment under this
Section 2.05(j) shall be applied to ratably prepay the Loans.  The amount of
Excess Cash Flow not used to prepay the Loans pursuant to this Section 2.05(j)
may be retained by the Borrower for use in its business and may be used for the
purchase of outstanding Term Loans as permitted by Section 10.06(i).  In the
case of prepayments of Revolver Loans, the Aggregate Revolver Commitments shall
be permanently reduced in an amount equal to the aggregate prepayment of the
principal amount of such Revolver Loans.
 
(k)           If at any time the sum of all Cash Equivalents and cash-on-hand of
the Borrower and its Subsidiaries exceeds $15 million for a period of two (2)
consecutive Business Days, the excess amount shall be applied ratably as a
mandatory prepayment of the Revolver Loans, to the extent any Revolver Loans are
then outstanding, within one (1) Business Day following such second consecutive
Business Day, provided that the Aggregate Revolver Commitments shall not be
ratably reduced as a result of a prepayment under this subsection (k).
 
11

--------------------------------------------------------------------------------

 
 
13. Amendment to Section 2.09 of the Credit Agreement.  Section 2.09 of the
Credit Agreement is hereby amended by inserting a new clause (f) thereto, to
read in its entirety as follows:
 
(f)           Additional Interest.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with such Lender’s Applicable
Percentage a fee on the payment dates set forth on the grid below (or if any
such date is not a Business Day, on the immediately succeeding Business Day)
equal to the product of (i) the sum of the Aggregate Revolver Commitments and
the Total Term Outstandings of the Lenders in effect on the payment date set
forth on the grid below and (ii) the applicable percentage set forth on the grid
below (such amount, the “Additional Interest”).  Such Additional Interest shall
be fully earned and payable on the payment dates indicated on the grid below.
 
Payment
Date:                                                                Applicable
Percentage:
 
October 6,
2009                                                                    0.50%
 
April 6,
2010                                                                       
 0.50%
 
October 6,
2010                                                                        
   1.00%
 
April 6,
2011                                                                           
     1.00%
 
14. Amendment to Section 4.02 of the Credit Agreement.  Section 4.02 of the
Credit Agreement is hereby amended by
 
(a) deleting the “.” at the end of subsection (f) thereof and replacing it with
“; and”,
 
(b) inserting a new clause (g) thereafter, to read in its entirety as follows:
 
“(g)           after giving effect to the receipt of the proceeds of the
requested Borrowing (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of a Eurodollar Rate Loans) and the
anticipated cash receipts and cash uses of the Borrower and its Subsidiaries on
the date of the applicable Borrowing and the next Business Day, the sum of all
Cash Equivalents and cash-on-hand of the Borrower and its Subsidiaries on such
next Business Day shall not be in excess of $15 million.”; and
 
(c) replacing “Sections 4.02(a) through (f)” in the last paragraph of such
section, and replacing it with “Sections 4.02(a) through (g)”.
 
15. Amendment to Section 6.01 of the Credit Agreement.  Section 6.01 of the
Credit Agreement is hereby amended by adding the following subsection (c):
 
“(c)           as soon as available, but in any event within 30 days after the
end of each month, a Consolidated and, in the event that the Borrower designates
any Subsidiary as an Unrestricted Subsidiary, a consolidating balance sheet of
the Borrower and its Subsidiaries as at the end of such month, and the related
Consolidated and consolidating, if any, statements of income or operations,
partners’ capital and cash flows for such month and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, any such consolidating statements to be for
the Borrower and its Restricted Subsidiaries on a combined basis and the
Borrower’s Unrestricted Subsidiaries on a combined basis and such Consolidated
statements to be certified by a Responsible Officer of General Partner, in its
capacity as the sole general partner of the Borrower, as fairly presenting, in
all material respects, the financial condition, results of operations, partners’
capital and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.  In the event the Borrower (or any Restricted Subsidiary) does not
deliver such financial information within the 30 day period set forth in this
Section 6.01(c), the Borrower (or such Restricted Subsidiary) shall have a grace
period of three days to deliver such information, provided that such grace
period shall commence upon the expiration of the 30-day period with no further
notice to the Borrower (or such Restricted Subsidiary) by the Administrative
Agent or any Lender.”
 
12

--------------------------------------------------------------------------------

 
 
16. Amendment to Section 6.02 of the Credit Agreement.  Section 6.02 of the
Credit Agreement is hereby amended by
 
(a) deleting subsections (m) and (n) in their entirety and replacing them with
the following:
 
“(m)                      no later than the third day of each month, an updated
rolling 13-week forecast (“Forecast”) of cash receipts and disbursements for the
next succeeding 13-week period substantially in the form attached to this
Agreement as Exhibit K;
 
(n)           on a monthly basis, the Borrower shall deliver to the
Administrative Agent a written report detailing material developments relating
to the Borrower and the Guarantors, including without limitation, the state of
their businesses, which report shall be certified by a Responsible Officer and
shall be delivered no later than five (5) Business Days following the end of the
previous month.”; and
 
(b) deleting subsections (o) through (s) in their entirety.
 
17. Further amendment to Article VI of the Credit Agreement.  Article VI of the
Credit Agreement is hereby amended by adding new Section 6.22, as follows:
 
“Section 6.22                                Grant and Perfection of Security
Interests; Further Assurances.The Borrower shall use commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary under applicable laws and regulations, and will
deliver such documentation and take all such further actions as may be
necessary, (a) to grant to the Administrative Agent, for the benefit of the
Lenders, a continuing security interest in Collateral acquired in connection
with the Master Settlement Agreement, and to perfect and continue the perfected
security interests of the Administrative Agent in such Collateral and (b) to
amend, modify or supplement any Security Document or other applicable
documentation, including, without limitation, with respect to the applicable
Grantor’s title to the Collateral pledged thereby, as may be necessary to ensure
the Administrative Agent’s continuing and perfected security interest in such
Collateral.”
 
18. Amendment to Section 7.02 of the Credit Agreement.  Section 7.02 of the
Credit Agreement is hereby amended by:
 
13

--------------------------------------------------------------------------------

 
 
(a) adding the following at the end of subsection (e), between “Acquisitions”
and “;”:
 
“, provided that, from and after the Effective Date (as defined in the Consent,
Waiver and Amendment), the aggregate amount of such Investments, when combined
with Investments permitted under subsection (h) will not exceed $15 million”;
 
(b) adding the following at the end of subsection (h), between “thereby” and
“;”:
 
“, provided that, from and after the Effective Date (as defined in the Consent,
Waiver and Amendment), the aggregate amount of such Investments, when combined
with Investments permitted under subsection (e) will not exceed $15 million”;
and
 
(c) deleting the “and” at the end of subsection (i) and by deleting the “.” and
inserting the following at the end of subsection (j):
 
“; and
 
(k) Investments contemplated under the Master Settlement Agreement.”
 
19. Amendment to Section 7.06 of the Credit Agreement.  Section 7.06 of the
Credit Agreement is hereby amended
 
(a) in clause (i) of subsection (c), by deleting “at least 75%” and replacing it
with “100%”;
 
(b) by adding the following at the end of subsection (d), between “Guarantor”
and “;”:
 
“and provided, further, that this clause (d) shall not apply to Dispositions
under subsection (h) of this Section 7.06”;
 
(c) by adding new subsection (h), as follows:
 
“(h)           Dispositions of the Asphalt Assets in one or more transactions,
provided that any such Disposition shall be (i) pursuant to an arms’ length
transaction among the parties to such Disposition, (ii) to an entity that is not
an Affiliate, and (iii) for a purchase price that is paid in cash only, and
provided further that 100% of the Net Cash Proceeds of any such Disposition must
be applied to prepay the Loans in accordance with Section 2.05(d);”; and
 
(d) by deleting the reference to subsection (g) in the last proviso of the first
sentence and replacing it with “(h)”.
 
20. Amendment to Section 7.07 of the Credit Agreement.  Section 7.07 of the
Credit Agreement is hereby amended by changing the “.” at the end of subsection
(e) to a “;”, and inserting the following proviso at the margin: “provided,
that, for purposes of subsections (d) and (e), no distribution shall be
permitted under this Section 7.07 if, after giving pro forma effect to such
distribution, the Consolidated Leverage Ratio is greater than 3.50 to 1.00”.
 
14

--------------------------------------------------------------------------------

 
 
21. Amendment to Section 7.16 of the Credit Agreement.  Section 7.16 of the
Credit Agreement is hereby amended and restated in its entirety as
follows:  “For each applicable date of determination indicated below, permit the
Consolidated Leverage Ratio to be greater than the ratio indicated beside such
date of determination:
 
Date of Determination
Maximum Consolidated Leverage Ratio
March 31, 2009
5.50:1.00
April 30, 2009
6.50:1.00
May 31, 2009
6.50:1.00
June 30, 2009
6.50:1.00
July 31, 2009
7.50:1.00
August 31, 2009
7.50:1.00
September 30, 2009
7.50:1.00
October 31, 2009
9.25:1.00
November 30, 2009
9.25:1.00
December 31, 2009
9.25:1.00
January 31, 2010
9.75:1.00
February 28, 2010
9.75:1.00
March 31, 2010
9.75:1.00
April 30, 2010
9.75:1.00
May 31, 2010
9.75:1.00
June 30, 2010
8.75:1.00
July 31, 2010
8.75:1.00
August 31, 2010
8.75:1.00
September 30, 2010
8.00:1.00
October 31, 2010
8.00:1.00
November 30, 2010
8.00:1.00
December 31, 2010
7.25:1.00
January 31, 2011
7.25:1.00
February 28, 2011
7.25:1.00
March 31, 2011
6.75:1.00
April 30, 2011
6.75:1.00
May 31, 2011
6.75:1.00
June 30, 2011
6.75:1.00



 
 
15

--------------------------------------------------------------------------------

 
22. Amendment to Section 7.17 of the Credit Agreement.  Section 7.17 of the
Credit Agreement is hereby amended and restated in its entirety as
follows:  “For each applicable date of determination indicated below, permit the
Interest Coverage Ratio to be less than the ratio indicated beside such date of
determination:
 
Date of Determination
Minimum Interest Coverage Ratio
March 31, 2009
2.50:1.00
April 30, 2009
1.75:1.00
May 31, 2009
1.75:1.00
June 30, 2009
1.75:1.00
July 31, 2009
1.40:1.00
August 31, 2009
1.40:1.00
September 30, 2009
1.40:1.00
October 31, 2009
1.10:1.00
November 30, 2009
1.10:1.00
December 31, 2009
1.10:1.00
January 31, 2010
1.00:1.00
February 28, 2010
1.00:1.00
March 31, 2010
1.00:1.00
April 30, 2010
1.00:1.00
May 31, 2010
1.00:1.00
June 30, 2010
1.10:1.00
July 31, 2010
1.10:1.00
August 31, 2010
1.10:1.00
September 30, 2010
1.10:1.00
October 31, 2010
1.10:1.00
November 30, 2010
1.10:1.00
December 31, 2010
1.20:1.00
January 31, 2011
1.20:1.00
February 28, 2011
1.20:1.00
March 31, 2011
1.25:1.00
April 30, 2011
1.25:1.00
May 31, 2011
1.25:1.00
June 30, 2011
1.25:1.00



 
 
16

--------------------------------------------------------------------------------

 
23. Further Amendment to Article VII of the Credit Agreement.  Article VII is
hereby amended by deleting Sections 7.20, 7.21 and 7.22 thereof in their
entirety, and inserting new Sections 7.20 and 7.21, as follows:
 
“Section 7.20                                Minimum Consolidated Adjusted
EBITDA.  For each applicable date of determination indicated below, permit
Consolidated Adjusted EBITDA for the period of twelve consecutive months ending
on the dates set forth below to be less than the amount indicated beside such
date of determination:
 
Date of Determination
Minimum Consolidated Adjusted EBITDA
March 31, 2009
$82,900,000
April 30, 2009
$66,500,000
May 31, 2009
$66,500,000
June 30, 2009
$66,500,000
July 31, 2009
$59,700,000
August 31, 2009
$59,700,000
September 30, 2009
$59,700,000
October 31, 2009
$47,900,000
November 30, 2009
$47,900,000
December 31, 2009
$47,900,000
January 31, 2010
$45,400,000
February 28, 2010
$45,400,000
March 31, 2010
$45,400,000
April 30, 2010
$45,400,000
May 31, 2010
$45,400,000
June 30, 2010
$50,200,000
July 31, 2010
$50,200,000
August 31, 2010
$50,200,000
September 30, 2010
$54,900,000
October 31, 2010
$54,900,000
November 30, 2010
$54,900,000
December 31, 2010
$60,900,000
January 31, 2011
$60,900,000
February 28, 2011
$60,900,000
March 31, 2011
$64,000,000
April 30, 2011
$64,000,000
May 31, 2011
$64,000,000
June 30, 2011
$65,100,000



 
 
17

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, in the event one or more of the Asphalt Assets
listed on Schedule 7.21(a) to this Agreement is Disposed of in accordance with
Section 7.06(h) of this Agreement, the minimum Consolidated Adjusted EBITDA
amounts set forth above will be reduced, commencing with the first day of the
month in which such Disposition occurs and all subsequent periods, by an amount
equal to (i) (A) the number of barrels of asphalt corresponding to such Disposed
Asphalt Assets, as set forth on Schedule 7.21(a) to this Agreement, divided by
(B) 6,647,864, multiplied by (ii) the projected Consolidated EBITDA of all
Asphalt Assets for such date of determination and each subsequent date of
determination, as set forth on Schedule 7.21(b) to this Agreement.


Section 7.21.  Capital Expenditures.  (a) For fiscal years 2009 and 2010, for
the period beginning on January 1 of each such fiscal year and ending on the
last date of each such fiscal year, and (b) for the fiscal period beginning on
January 1, 2011 and ending on the Maturity Date, permit the aggregate amount of
payments for each such fiscal year or fiscal period, as applicable, made for
Capital Expenditures of the Borrower and its Subsidiaries on a consolidated
basis, including Capital Lease Obligations, to exceed the amount indicated below
beside the end date of such fiscal year or fiscal period; provided, however, in
the event the Borrower and its Subsidiaries do not expend the entire Capital
Expenditure limitation in any such fiscal year, the Borrower and its
Subsidiaries may carry forward to the immediately succeeding fiscal year or
fiscal period such unutilized portion.  All Capital Expenditures shall first be
applied to reduce the carry-forward from the previous fiscal year, if any, and
then to reduce the applicable Capital Expenditure limitation:
 
Fiscal Period End Date
Maximum Capital Expenditures
December 31, 2009
$12,500,000
December 31, 2010
$8,000,000
June 30, 2011
$4,000,000



 
Without limiting the foregoing, each Compliance Certificate shall contain a
certification as to the portion of the available amount, if any, used for
Capital Expenditures by the Borrower and its Subsidiaries on a consolidated
basis (i) for the applicable month and (ii) in the aggregate, for the applicable
fiscal year (inclusive of such month).
 
24. Amendment to Section 8.01 of the Credit Agreement.  Section 8.01 of the
Credit Agreement is hereby amended by
 
(a) inserting the word “or” at the end of subsection (l).  For the avoidance of
doubt, Section 8.01 is further amended by deleting subsections (m) and (n) in
their entirety.
 
19

--------------------------------------------------------------------------------

 
 
25. Amendment to Section 10.06 of the Credit Agreement.  Section 10.06 of the
Credit Agreement is hereby amended by inserting a new Section 10.06(i) as
follows:
 
“(i)  Certain Permitted Term Loan Purchases. Notwithstanding anything to the
contrary contained in this Section 10.06 or any other provision of this
Agreement, so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) such purchase is made with any
combination of (I) net cash proceeds from an offering of Equity Interests as
permitted by Section 2.05(h) or (II) Excess Cash Flow as permitted by Section
2.05(j), the Borrower may purchase outstanding Term Loans on the following
basis:
 
(i)  At any time prior to March 31, 2011, the Borrower may notify the
Administrative Agent in the form of Exhibit J hereto (each, a “Purchase Notice”)
that it wishes to make one or more offers to Term Loan Lenders to purchase the
Term Loans pursuant to the Offer Document (each, an “Offer”) in an aggregate
amount specified by the Borrower, with such Offer to be consummated pursuant to
the terms of the Borrower Assignment Agreement, provided that (1) any Offer to
repurchase and prepay Term Loans shall be made to all holders of the Term Loans
at the time of such Offer and (2) each Offer shall be outstanding for at least
three (3) Business Days.  The Borrower shall have the right, in accordance with
the procedures in the Offer Document, to purchase the Term Loans, for cash, at a
purchase price determined in accordance with the Offer set forth in the Offer
Document; provided that no Offer in accordance with the terms of this Section
10.06(i) shall be (A) less than $5,000,000 in aggregate principal amount of the
outstanding Term Loans for each Offer undertaken by the Borrower (or such lesser
amount as shall constitute the aggregate unused amount of the Maximum Permitted
Offers), or (B) in an amount that, when added to the amount of all previous
accepted Offers, would (if accepted) cause the aggregate amount of all accepted
Offers to exceed $200 million (the “Maximum Permitted Offers”); and provided
further that each assignment of Term Loans pursuant to this Section 10.06(i)(i)
shall be in an aggregate amount of not less than $500,000 (or such lesser amount
(x) as may be agreed to by Borrower and Administrative Agent, (y) as shall
constitute the aggregate amount of the Term Loans of the assigning Lender, or
(z) as shall constitute the aggregate pro rata share of the Term Loans of the
assigning Lender in the event of pro ration as contemplated in the Offer
Document).
 
(ii)  In connection with any assignment pursuant to Section 10.06(i), each of
the assigning Lender and the Borrower in its capacity as purchaser of the
tendered Term Loans acknowledges as of the Borrower Assignment Effective Date
(as defined below) that (i) the Borrower Loan Purchase and the assignment are in
accordance with the terms of Section 10.06(i), (ii) the other party to the
Borrower Assignment Agreement currently may have, and later may come into
possession of, information regarding the Loan Documents or the Credit Parties
that is not known to it and that may be material to a decision to enter into the
Borrower Assignment Agreement (“Excluded Information”), (iii) it has
independently and without reliance on the other party made its own analysis and
determined to enter into the Borrower Assignment Agreement and to consummate the
transactions contemplated thereby notwithstanding its lack of knowledge of the
Excluded Information and (iv) the other party shall have no liability to it, and
it hereby to the extent permitted by law waives and releases any claims it may
have against the other party under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information in connection with such
assignment; provided that the Excluded Information shall not and does not affect
the truth or accuracy of the representations or warranties of such party in the
Standard Terms and Conditions set forth in the Borrower Assignment
Agreement.  Each of the assigning Lender and the Borrower in its capacity as
purchaser of the tendered Term Loans further acknowledges that the Excluded
Information may not be available to the Administrative Agent or the other
Lenders.  In connection with any Offer, the Borrower shall provide to all Term
Lenders to whom such Offer is made all information that, together with any
previously provided information, would satisfy the requirements of applicable
law.
 
20

--------------------------------------------------------------------------------

 
 
(iii)  The Borrower acknowledges and agrees that it will make payment of the
purchase price for Term Loans (including all accrued interest, if any, with
respect to the Term Loans purchased, through the date of such purchase) accepted
for payment pursuant to the Offer Documents by transmitting funds directly to
the assigning Lender in accordance with the terms of the Offer Document.
 
(iv)  Assignment of any Borrower Loan Purchases shall be effective upon
recordation in the Register (in the manner set forth below) by the
Administrative Agent following receipt of a fully executed Borrower Assignment
Agreement effecting the assignment thereof (as provided in Section
10.06(c)).  Each assignment shall be recorded in the Register on the Business
Day the Borrower Assignment Agreement is received by the Administrative Agent,
if received by 12:00 noon New York City time, and on the following Business Day
if received after such time, prompt notice thereof shall be provided to Borrower
and a copy of such Borrower Assignment Agreement shall be maintained, as
applicable.  The date of such recordation of a transfer shall be referred to
herein as the “Borrower Assignment Effective Date.” The provisions of Section
10.06(b) shall not be applicable to any Borrower Loan Purchases consummated
pursuant to Section 10.06(i).
 
(v)  No Borrower Loan Purchase pursuant to this Section 10.06(i) shall be deemed
to be a voluntary prepayment.
 
(vi)  Following a Borrower Loan Purchase, no interest shall accrue from and
after the Borrower Assignment Effective Date on any Term Loans purchased by the
Borrower and such purchased Term Loans shall be deemed cancelled or retired for
all purposes and no longer outstanding (and may not be resold by the Borrower),
for all purposes of this Agreement and all other Loan Documents (notwithstanding
any provisions herein or therein to the contrary), including, but not limited to
(A) the making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document, (C) the providing of any rights to the Borrower as a Lender
under this Agreement or any other Loan Document, (D) the determination of
Required Lenders or (E) the calculation of financial covenants, or for any
similar or related purpose, under this Agreement or any other Loan Document.
 
(vii)  The Lenders hereby consent to the transactions described in this Section
10.06(i) and waive the requirements of any provision of this Agreement and any
other Loan Document that might otherwise result in a breach of this Agreement, a
Default or an Event of Default as a result of or in connection with the
consummation of any Borrower Loan Purchase.  The Lenders acknowledge that
repurchases made by the Borrower pursuant to this Section 10.06(i) may result in
the payment of Term Loans on a non-pro rata basis.
 
(viii)  The provisions of this Section 10.06(i) shall not require the Borrower
to undertake and consummate any Offer; provided that to the extent the Borrower
undertakes to consummate any Offer, it shall purchase the principal amount of
all validly tendered Term Loans at or below the Clearing Price up to the Maximum
Offer Amount.  Notwithstanding anything herein to the contrary, to the extent
the Borrower terminates, cancels or withdraws any Offer, it shall not be
permitted to submit another Purchase Notice to the Administrative Agent for a
period of ten consecutive Business Days.”
 
21

--------------------------------------------------------------------------------

 
 
(ix)  All references to purchases made by the Borrower pursuant to this Section
10.06(i) in this Amendment, in any Offer Document or in any other Loan Document
shall include any purchase made by a Subsidiary or by the Borrower on behalf of
any Subsidiary.
 
26. Schedules to Credit Agreement.  The Schedules to the Credit Agreement are
amended by adding the following new Schedules thereto as set forth in Annex 2
attached hereto.
 
Schedule 6.20                                               Unrestricted
Subsidiaries
 
Schedule 7.21(a)                                           Asphalt Assets
 
Schedule 7.21(b)                                           Projected EBITDA of
Asphalt Assets
 
27. Exhibits to Credit Agreement.  The Exhibits to the Credit Agreement are
amended by (i) deleting Exhibit C in its entirety and replacing it with the form
attached hereto; and (ii) adding the following new Exhibits thereto as set forth
in Annex 3 attached hereto:
 
Exhibit H                      Form of Borrower Assignment Agreement
 
Exhibit I                       Form of Offer Document
 
Exhibit J                       Form of Purchase Notice
 
Exhibit K                      Form of Forecast
 
28. Representations and Warranties.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that the following statements are true,
correct and complete:
 
(a) Representations and Warranties.  After giving effect to this Amendment, each
of the representations and warranties made by the Borrower and the Guarantors
pursuant to the Credit Agreement, as amended hereby, and the other Loan
Documents is true and correct on and as of the date of this Amendment in all
material respects, except to the extent such representations and warranties
expressly relate to an earlier date.
 
(b) No Default or Event of Default.  After giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
 
(c) Execution, Delivery and Enforceability.  This Amendment has been duly and
validly executed and delivered by the Borrower and the Guarantors and
constitutes their legal, valid and binding obligations, enforceable against the
Borrower and the Guarantors in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity.
 
22

--------------------------------------------------------------------------------

 
 
(d) Payment of Fees.  Neither the Borrower nor any of its Restricted
Subsidiaries has paid, nor will they pay (directly or indirectly), any advising
or management fees or other fees or expenses of Manchester Securities Corp.,
Elliott Management Corporation or Alerian Finance Partners, LP, or any of their
affiliates (excluding SemGroup Energy Partners, G.P., L.L.C.), it being
understood that this subsection shall not prohibit the payment on account of (i)
an existing right of indemnification pursuant to Borrower’s limited partnership
agreement and (ii) partner distributions, but only to the extent permitted by
the Credit Agreement, as amended.
 
29. Conditions to Effectiveness.  This Amendment shall be effective as of the
date (the “Effective Date”) when and if each of the following conditions is
satisfied, provided that upon the occurrence of the Effective Date, the
consents, waivers and releases of the Administrative Agent and the Lenders party
hereto set forth in Section 2 shall be deemed effective as of March 31, 2009.
 
(a) Execution and Delivery.  The Administrative Agent shall have received a
counterpart of this Amendment executed and delivered by the Borrower, each of
the Guarantors and the Required Lenders, provided that in the event that it is
judicially determined that any provision of this Amendment required the consent
of all of the Lenders and such Lenders did not approve this Amendment, then only
such provision shall be ineffective and the balance of this Amendment, if
approved by the Required Lenders, shall remain in full force and effect.
 
(b) No Default or Event of Default; Accuracy of Representations and
Warranties.  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
this Amendment, no Default or Event of Default shall exist and each of the
representations and warranties made by the Borrower and the Guarantors herein
and in or pursuant to the Credit Agreement and the other Loan Documents shall be
true and correct in all material respects as if made on and as of the date on
which this Amendment becomes effective, except to the extent such
representations and warranties expressly relate to an earlier date.
 
(c) Fees.  The Borrower shall have paid the following amounts and fees:
 
(i) for the benefit of each Lender who executes and delivers a counterpart of
this Amendment to the Agent by 2:00 p.m. (Eastern time) on April 7, 2009, a fee
equal to (x) 2.00% of the sum of (1) such Lender’s Revolver Commitment and (2)
such Lender’s pro rata portion of the Total Term Outstandings, in each case
after giving effect to this Amendment, less (y) the amount, if any, received by
such Lender on account of such Lender’s consent to the Third Amendment to
Forbearance Agreement; and
 
(ii) for the benefit of the Administrative Agent, the fees set forth in that
certain letter agreement, dated March 30, 2009, between the Borrower and the
Administrative Agent.
 
(d) Consents and Approvals. All necessary consents and approvals to the
amendment shall have been obtained.
 
(e) Expense Reimbursements.  The Borrower shall have paid all reasonable
invoices presented to the Borrower for expense reimbursements (including
reasonable attorneys’ and financial advisors’ fees and disbursements) due to the
Administrative Agent and the Lenders in accordance with Section 10.04 of the
Credit Agreement.
 
23

--------------------------------------------------------------------------------

 
 
(f) Master Settlement Agreement.  The Master Settlement Agreement shall have
been duly authorized, executed and delivered by each of the parties thereto,
and, upon the execution and delivery of this Amendment by the Borrower, its
Restricted Subsidiaries, the Administrative Agent and the Required Lenders, the
transfer of assets to the Borrower and its Restricted Subsidiaries contemplated
pursuant to the Master Settlement Agreement shall be effective so as to grant to
the Administrative Agent, for the benefit of the Lenders, a first priority Lien
on and security interest in all such assets (except to the extent such assets
may be subject to Liens otherwise permitted under Section 7.01 of the Credit
Agreement), to secure the Secured Obligations (as defined in the Pledge and
Security Agreement).
 
30. Subsequent Lender Consents.  If any Lender executes and delivers a
counterpart of this Amendment to the Agent after 2:00 p.m. (Eastern time) on
April 7, 2009, the Borrower may, in its sole discretion, pay a fee to such
Lender equal to 2.00% of the sum of (1) such Lender’s Revolver Commitment and
(2) such Lender’s pro rata portion of the Total Term Outstandings, in each case
after giving effect to this Amendment, less (y) the amount, if any, received by
such Lender on account of such Lender’s consent to the Third Amendment to
Forbearance Agreement.  If the Borrower elects to make any such payment, such
Lender shall, for all purposes of this Agreement, be a consenting Lender
hereunder.
 
31. Release.  For purposes of this Section 31, the following terms shall have
the following definitions:
 
“Related Parties” shall mean, with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors in
interest, officers, directors, employees, agents, representatives, attorneys,
financial advisors, accountants and shareholders, if any.
 
“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses, damages,
injuries, suits, actions, causes of action, including without limitation, any
and all rights of setoff, recoupment or counterclaim of any kind or nature
whatsoever, in law or in equity, known or unknown, suspected or unsuspected,
contingent or fixed.
 
Excluding only the continuing obligations of the Lenders and the Administrative
Agent under the Credit Agreement, the Loan Documents and this Amendment, the
Borrower and each Guarantor, effective as of the effective date of this
Amendment, hereby releases, acquits and forever discharges the Lenders and the
Administrative Agent, and each of them, and their respective Related Parties, of
and from any and all Claims arising out of, related or in any way connected with
the Credit Agreement, the Loan Documents or the transactions contemplated by any
thereof, including, without limitation, any action or failure to act, prior to
the effective date of this Amendment, in response to or otherwise in connection
with the events or circumstances arising under or otherwise related to the
Credit Agreement, the Loan Documents or any Defaults or Events of Default
occurring under the Credit Agreement or the Loan Documents, in each case to the
extent, and only to the extent, that (i) such Claims arose prior to the
effective date of this Amendment, (ii) such Claims result or derive from actions
taken or not taken by a releasee in its capacity(ies) as a Lender(s) or as
Administrative Agent under the Credit Agreement or the Loan Documents, and (iii)
such Claims do not result or derive from actions taken or not taken by a
releasee with respect to or in relation to SemGroup, SemCrude L.P.,
SemMaterials, L.P., K.C. Asphalt, L.L.C. or any of their affiliates (other than
the Borrower and the Guarantors).
 
24

--------------------------------------------------------------------------------

 
 
32. Acknowledgement.  The Borrower hereby confirms and acknowledges as of the
date hereof that it is validly and justly indebted to the Administrative Agent
and the Lenders for the payment of all obligations under the Credit Agreement
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever, other than with respect to or in relation to any Claims (as defined
in Section 31 of this Amendment) not released pursuant to Section 31 of this
Amendment.
 
33. Confirmation of Credit Agreement and Security Documents.  Except as amended
by this Amendment, all the provisions of the Credit Agreement remain in full
force and effect from and after the date hereof, and each Loan Party hereby
ratifies and confirms each Loan Document to which it is a party.  This Amendment
shall be limited precisely as written and shall not, except as set forth herein,
be deemed (a) to be a consent granted pursuant to, or a waiver or modification
of, any other term or condition of the Credit Agreement or any of the
instruments or agreements referred to therein or (b) to prejudice any right or
rights which the Administrative Agent or the Lenders may now have or have in the
future under or in connection with the Credit Agreement or any of the
instruments or agreements referred to therein.  From and after the date hereof,
all references in the Credit Agreement to “this Agreement”, “hereof”, “herein”,
or similar terms, shall refer to the Credit Agreement as amended by this
Amendment.  Each of the Borrower and the Guarantors also hereby ratifies and
confirms that the Security Documents remain in full force and effect in
accordance with their terms and are not impaired or affected by this Amendment.
 
34. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
35. Loan Document.  This Amendment shall constitute a Loan Document under the
Credit Agreement, and all obligations included in this Amendment (including,
without limitation, all obligations for the payment of principal, interest, fees
and other amounts and expenses) shall constitute Obligations under the Credit
Agreement and shall be secured by the Collateral.
 
36. Counterparts.  This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Delivery of an executed signature page
to this Amendment by facsimile transmission or electronic photocopy (e.g. a
“.pdf”) shall be as effective as delivery of a manually signed counterpart.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
25

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.
 
SEMGROUP ENERGY PARTNERS, L.P.




By: SemGroup Energy Partners GP, L.L.C.
       its General Partner


By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary






Guarantors:


SemGroup Energy Partners Operating, L.L.C.




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary




SemMaterials Energy Partners, L.L.C.




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary




SemGroup Energy Partners, L.L.C.




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary




SemGroup Crude Storage, L.L.C.




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary




SemPipe, L.P.
    By:  SemPipe, G.P., L.L.C., its General Partner




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary






SemPipe, G.P., L.L.C.




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary




SGLP Management, Inc.




By: /s/ Alex G. Stallings____________
Name: Alex G. Stallings
Title:  Chief Financial Officer and Secretary




 
 

--------------------------------------------------------------------------------

 




Lenders:


Wachovia Bank, National Association,
    as L/C Issuer,
    Swing Line Lender and Lender




By: /s/ C Mark Hedrick_____________
Name: C. Mark Hedrick
Title:  Managing Director




ABN AMRO Bank N.V., as a Lender




By: /s/ Parker H. Douglas___________
Name: Parker H. Douglas
Title:  Senior Vice President




By: /s/ Neil J. Bivona_______________
Name: Neil J. Bivona
Title:  Senior Vice President
Bank of America, N.A., as a Lender




By: /s/ John W. Woodiel III_________
Name: John W. Woodiel III
Title:  Senior Vice President




The Bank of Nova Scotia, as a Lender




By: /s/ Ronald Dooley______________
Name: Ronald Dooley
Title:  Director




Bank of Scotland PLC, as a Lender




By: /s/ Karen Weich________________
Name: Karen Weich
Title:  Vice President




Blue Ridge Investments LLC, as a Lender




By: /s/ John Hiebendahl_____________
Name: John Hiebendahl
Title:  VP; Controller




BMO Capital Markets Financing Inc., as a Lender




By: /s/ Thomas E. McGraw__________
Name: Thomas E. McGraw
Title:  Managing Director


Calyon New York Branch, as a Lender




By: /s/ Anne G. Shean______________
Name: Anne G. Shean
Title:  Managing Director




By: /s/ Alan Sidrane________________
Name: Alan Sidrane
Title:  Managing Director




Citibank, N.A., as a Lender




By: /s/ John Mugno_________________
Name: John Mugno
Title:  Vice President




Fortis Capital Corporation, as a Lender




By: /s/ Ilene Fowler________________
Name: Ilene Fowler
Title:  Director




By: /s/ Darrell Holley_______________
Name: Darrell Holley
Title:  Managing Director




Guaranty Bank And Trust Company, as a Lender




By: /s/ Gail J. Nofsinger_____________
Name: Gail J. Nofsinger
Title:  Senior Vice President
Halbis Distressed Opportunities Master Fund LTD, as a Lender




By: /s/ Peter Sakon________________
Name: Peter Sakon
Title:  VP




JPMorgan Chase Bank, N.A., as a Lender




By: /s/ Phillip D. Martin____________
Name: Phillip D. Martin
Title:  Senior Vice President


Lehman Brothers Commercial Bank, as a Lender




By: /s/ Richard Bloom_____________
Name: Richard Bloom
Title:  VP




Lehman Commercial Paper, Inc., as a Lender




By:_____________________________
Name:
Title:




GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender




By: /s/ Authorized Signatory_________
Name: Authorized Signatory
Title:  Authorized Signatory


GE Business Financial Services, Inc., fka Merrill Lynch Business Financial
Services, Inc., as a Lender




By:_____________________________
Name:
Title:




One East Liquidity Master LP, as a Lender




By: /s/ James Caciappo_____________
Name: James Caciappo
Title:  Authorized Signatory




One East Partners Master LP, as a Lender




By: /s/ James Caciappo_____________
Name: James Caciappo
Title:  Authorized Signatory


Raymond James Bank FSB, as a Lender




By: /s/ Garrett McKinnon___________
Name: Garrett McKinnon
Title:  Senior Vice President




Royal Bank of Canada, as a Lender




By: /s/ Leslie P. Vowell____________
Name: Leslie P. Vowell
Title:  Attorney-in-Fact




SunTrust Bank, N.A., as a Lender




By: /s/ Samuel M. Ballesteros_______
Name: Samuel M. Ballesteros
Title:  Senior Vice President




UBS Loan Finance LLC, as a Lender




By: /s/ Marie A. Haddad____________
Name: Marie A. Haddad
Title:  Associate Director Banking
     Products Services, US




By: /s/ Irja R. Otsa_________________
Name: Irja R. Otsa
Title:  Associate Director Banking
     Products Services, US




Evergreen Core Plus Bond Fond, as a Lender




By:_____________________________
Name:
Title:




Evergreen High Income Fund, as a Lender




By:_____________________________
Name:
Title:
Evergreen High Income Sleeve, as a Lender




By:_____________________________
Name:
Title:




Evergreen High Yield Bond Trust, as a Lender




By:_____________________________
Name:
Title:




Evergreen Income Advantage Fund, as a Lender




By:_____________________________
Name:
Title:




Evergreen Multi-Sector Income, as a Lender




By:_____________________________
Name:
Title:




Evergreen VA High Income Fund, as a Lender




By:_____________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
Acknowledged:


Wachovia Bank, National Association,
    as Administrative Agent




By: /s/ C. Mark Hedrick_________
Name: C. Mark Hedrick
Title:  Managing Director

